CALLAHAN, C. J., with whom MCDONALD, J., joins,
dissenting. The defendant, Sullivan Associates, the owner of residential rental properties located in Bridgeport, rejected all prospective tenants who lacked gross weekly income close to or exceeding one month’s rent. I would conclude that the defendant’s minimum income requirement does not constitute a discriminatory practice in violation of General Statutes § 46a-64c.1 I therefore respectfully dissent.
*794The following undisputed facts are relevant to this appeal. The defendant is the owner of residential rental properties. In renting its properties, the defendant followed a standardized policy. Specifically, once a vacancy had been advertised, the defendant asked callers responding to the advertisement to identify themselves, their coresidents and their gross household income. The property available for rental then was identified and shown to the caller only if the caller’s gross weekly income was close to or exceeded a single month’s rent, and the caller agreed to furnish two months rent as security.
On March 2,1994, the defendant placed an advertisement in the Connecticut Post stating: “BRIDGEPORT Lindley St. 3 BR HOUSE New Paint & Carpets. $750/ Mo. 366-2564.” That same day, Patricia Hanson, a single parent of two minor children, called the defendant to inquire about the advertised rental property. After Hanson informed the defendant that her income was derived from rent subsidies under section 8 of the housing assistance program of the National Housing Act of 1974 (section 8); 42 U.S.C. § 1437f; and the federal Aid to Families with Dependent Children program; 42 U.S.C. § 601 et seq.; she was told that the defendant did not qualify to rent to tenants with section 8 subsidies because the defendant required two months security, and the section 8 program, as the defendant understood it, would not allow such security.
On April 18, 1994, Patricia Roper, a single parent of three minor children, called the defendant to inquire about rental housing. Upon being told that section 8 was Roper’s only source of income, the defendant informed Roper that an annual income of $38,000 was required to qualify to rent the advertised property.
On June 6, 1994, the defendant placed a newspaper advertisement offering another of its properties for rent. *795Roper also responded to that advertisement. She informed the defendant that she had a section 8 certificate to pay the rent. Roper was told that she was not eligible to rent the advertised property because her income did not meet the defendant’s $38,000 requirement and because, contrary to the section 8 requirements, the defendant required two months rent as security.
Hanson and Roper subsequently filed separate complaints with the plaintiff, the commission on human rights and opportunities (commission), alleging that the defendant’s refusals to accept Hanson and Roper as tenants constituted discrimination against them because they received a rent subsidy — a “lawful source of income” — in violation of § 46a-64c (a). Thereafter, pursuant to General Statutes § 46a-89, the commission brought separate actions against the defendant on behalf of Hanson and Roper. After consolidating the two actions, the trial court rendered judgment for the defendant. This appeal followed.
“In construing a statute, [o]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature. ... In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Internal quotation marks omitted.) Ferrigno v. Cromwell Development Associates, 244 Conn. 189, 195, 708 A.2d 1371 (1998).
Section 46a-64c (a) provides in relevant part: “(a) It shall be a discriminatory practice in violation of this section: (1) To refuse to sell or rent ... a dwelling to any person because of . . . lawful source of income .... (2) To discriminate against any person in the *796terms . . . of . . . rental of a dwelling . . . because of . . . lawful source of income . . . .” (Emphasis added.) General Statutes § 46a-63 provides in relevant part that, as used in § 46a-64c, “ ‘[1] awful source of income’ means income derived from social security, supplemental security income, housing assistance, child support, alimony or public or general assistance.” Thus, by its terms, § 46a-64c indicates that the legislature intended to prohibit a residential landlord from refusing to accept a prospective tenant because the prospective tenant’s income includes section 8 housing assistance.
The legislative history of § 46a-64c, moreover, unequivocally indicates that the legislature intended that § 46a-64c prohibit a residential landlord from refusing to accept a prospective tenant because the prospective tenant’s income is derived from section 8 housing assistance. The statutory provisions prohibiting discrimination because of a “lawful source of income” were enacted in 1989, and initially were codified as General Statutes (Rev. to 1991) § 46a-64. See Public Acts 1989, No. 89-288 (P.A. 89-288). During the discussion on the floor of the House of Representatives of House Bill No. 5916, which was enacted as P.A. 89-288 and codified as part of § 46a-64, Representative Lynn Taborsak, a sponsor of the bill, remarked: “This bill defines lawful sources of income that would be protected, and they [include] . . . rent subsidies under federal Section 8 programs . . . .” 32 H.R. Proc., Pt. 25, 1989 Sess., p. 8776. I would conclude, therefore, that the legislature intended that § 46a-64c prohibit a residential landlord from refusing to accept a prospective tenant because the prospective tenant’s income is derived from section 8 housing assistance.
The language, legislative history and genealogy of § 46a-64c also reveal, however, that the legislature intended that the statute prohibit discrimination on the *797basis of source of income, but that it not prohibit discrimination on the basis of an insufficient amount of income. As originally enacted, P.A. 89-288, § 2, provided in relevant part: “It shall be a discriminatory practice in violation of this section: (1) To deny any person . . . full and equal accommodations in any place of public accommodation . . . because of . . . lawful source of income . . . .” Thus, the original statutory language manifested an intention that persons receiving section 8 housing assistance be treated on an equal basis with similarly situated individuals who are not section 8 housing assistance recipients. Further, P.A. 89-288, § (2) (b) (7), which now is codified at § 46a-64c (b) (5), provided in relevant part: “The provisions of this section with respect to the prohibition of discrimination on the basis of lawful source of income shall not prohibit the denial of full and equal accommodations solely on the basis of insufficient income.” This language is clear evidence that the legislature did not intend that landlords be prohibited from rejecting prospective applicants on the basis of their level of income.
During the discussion of House Bill No. 5916 on the floor of the House of Representatives, moreover, Representative Taborsak stated: “When a [prospective] tenant lists his or her income on a rental application and all or part of that income is derived from one or more of these programs, he or she may not be rejected or denied a full and equal opportunity for that public accommodation based solely on the presence of that income. Tenants may be rejected for other valid reasons. For no apparent or steady source of income. For insufficient income. . . . [F]or poor credit . . . .” (Emphasis added.) 32 H.R. Proc., supra, pp. 8776-77. During that same discussion, Representative Richard O. Belden stated: “[W]e are going to say that an individual landlord can’t consider whether or not the person is employed or where their source of income is coming from in *798the consideration of whether or not he wants to rent somebody a house.” (Emphasis added.) Id., p. 8778. Representative Walter S. Brooks similarly explained the need for the proposed legislation: “[L]andlords consistently say that T don’t want you in this housing because, not that you don’t have enough money, but because I disagree with your source of money. And I don’t care if that source of money is the state or federal government, I don’t want it.’ ” (Emphasis added.) Id., p. 8788. The remarks of Representatives Taborsak, Belden and Brooks reveal that in enacting P.A. 89-288, the legislature recognized a distinction between the source of an applicant’s income and the amount of an applicant’s income, and that § 46a-64c was intended only to prohibit a landlord from discriminating on the basis of source of income, and not on the basis of amount of income. I would conclude, therefore, that discrimination on the basis of the level of income is not a practice prohibited by § 46a-64c.
The majority concludes, however, that § 46a-64c requires that the defendant demonstrate that its minimum income requirement bears a reasonable relationship to its ability to enforce the rent obligations of Hanson and Roper. I disagree for the following three reasons. First, in explaining which practices were prohibited by the statutes and which were not, Representative Taborsak stated: “A landlord who offers an apartment may not discriminate based on [lawful source of income or other statutory provision]. Outside of those specific instances, the landlord may offer the accommodation and through that acquire a group of [prospective] tenants. Within that group of [prospective] tenants, he may select the tenant of his or her liking, his or her preference, based on what is in the application, references, occupational background. He may not discriminate based on the statutory protections, but in the pool of [prospective] tenants that apply *799for that public accommodation, he has the ability to select the tenant that best suits . . . his own personal preference.” (Emphasis added.) 32 H.R. Proc., supra, pp. 8784-85. Representative Taborsak’s remarks seem to me to indicate unequivocally that the legislature intended that determinations regarding practices not prohibited by the statute — such as the income level to be required of tenants — are within the sole province of the landlord.
Second, Representative Taborsak stated unequivocally that “[t]enants may be rejected for other valid reasons. For no apparent or steady source of income. For insufficient income. . . . [F]or poor credit . . . .” (Emphasis added.) Id., pp. 8776-77.These statements are clear evidence that the legislature recognized that a landlord’s legitimate business interests under § 46a-64c are not limited to ensuring that a tenant is capable of meeting rent obligations, but also properly include ensuring that the tenant is capable of satisfying other obligations such as performing required maintenance or reimbursing the landlord for damages done to the rental property during the course of the tenancy.
Finally, as previously indicated, in 1989, the legislature amended the public accommodation discrimination statute; General Statutes § 46a-64; to prohibit discrimination on the basis of lawful source of income. See P.A. 89-288. At the time of the enactment of P.A. 89-288, it was well established that the evidentiary framework that governs federal housing and employment discrimination claims was applicable to housing discrimination claims brought pursuant to § 46a-64. See Chestnut Realty, Inc. v. Commission on Human Rights & Opportunities, 201 Conn. 350, 358, 514 A.2d 749 (1986); Zlokower v. Commission on Human Rights & Opportunities, 200 Conn. 261, 264, 510 A.2d 985 (1986). In 1990, the legislature further amended § 46a-64 to remove from that statute the prohibitions *800addressing housing discrimination and to reenact them as part of a separate fair housing statute. See Public Acts 1990, No. 90-246 (P.A. 90-246). The legislative history of House Bill No. 5958, which eventually was enacted as P.A. 90-246 and codified as § 46a-64c, reveals that the legislature intended that § 46a-64c conform to the standards governing the federal fair housing laws. See 33 H.R. Proc., Pt. 24, 1990 Sess., p. 8359 (entitled “An Act Adopting a Comprehensive Connecticut Fair Housing Statute Conforming to the Federal Fair Housing Act”); see also Report on Bills Favorably Reported by Committee (bill would bring state statutes into conformance with federal fair housing law). I would conclude, therefore, that the evidentiary framework that governs federal housing and employment discrimination claims is applicable in the present case.
“Under federal law, there are four general theories of . . . discrimination: disparate treatment, adverse or disparate impact, perpetuation into the present of the effects of past discrimination, and failure to make a reasonable accommodation.” Levy v. Commission on Human Rights & Opportunities, 236 Conn. 96, 103-104, 671 A.2d 349 (1996); see also Chestnut Realty, Inc. v. Commission on Human Rights & Opportunities, supra, 201 Conn. 358. This appeal requires consideration of only the “disparate treatment” type of case.
“The principal inquiry of a disparate treatment case is whether the plaintiff was subjected to different treatment because of his or her protected status.” (Emphasis added.) Levy v. Commission on Human Rights & Opportunities, supra, 236 Conn 104. “Under the analysis of the disparate treatment theory of liability, there are two general methods to allocate the burdens of proof: (1) the mixed-motive/Price Waterhouse model; Price Waterhouse v. Hopkins, 490 U.S. 228, 246, 109 S. Ct. 1775, 104 L. Ed. 2d 268 (1989); and (2) the pretext/ McDonnell Douglas-Burdine model. Texas Dept. of *801Community Affairs v. Burdine, 450 U.S. 248, 252-56, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).” Levy v. Commission on Human Rights & Opportunities, supra, 104-105.
“A ‘mixed-motive’ case exists when an employment decision is motivated by both legitimate and illegitimate reasons. See Price Waterhouse v. Hopkins, supra, 490 U.S. 228 (plurality opinion). In such instances, aplaintiff must demonstrate that the employer’s decision was motivated by one or more prohibited statutory factors. Whether through direct evidence or circumstantial evidence, a plaintiff must ‘submit enough evidence that, if believed, could reasonably allow a [fact finder] to conclude that the adverse employment consequences resulted “because of’ an impermissible factor.’ Tyler v. Bethlehem Steel Corp., 958 F.2d 1176, 1187 (2d Cir. 1992).” Levy v. Commission on Human Rights & Opportunities, supra, 236 Conn. 105.
“Under this model, the plaintiffs prima facie case requires that the plaintiff prove by a preponderance of the evidence that he or she is within a protected class and that an impermissible factor played a ‘motivating’ or ‘substantial’ role in the employment decision. Price Waterhouse v. Hopkins, supra, [490 U.S.] 258; Mt. Healthy City Board of Education v. Doyle, 429 U.S. 274, 287, 97 S. Ct. 568, 50 L. Ed. 2d 471 (1977); Tyler v. Bethlehem Steel Corp., supra, 958 F.2d 1181 (‘[s]hould the plaintiff wish to prove his case as a “mixed-motives” case, he must focus his proof directly at the question of discrimination and prove that an illegitimate factor had a “motivating” or “substantial” role in the employment decision’).” Levy v. Commission on Human Rights & Opportunities, supra, 236 Conn. 106.
“Once the plaintiff has established his prima facie case, the burden of production and persuasion shifts *802to the defendant. ‘[T]he defendant may avoid a finding of liability only by proving by a preponderance of the evidence that it would have made the same decision even if it had not taken [the impermissible factor] into account.’ Price Waterhouse v. Hopkins, supra, 490 U.S. 258; Mt. Healthy City Board of Educations. Doyle, supra, 429 U.S. 274; see In re McCort, 161 Vt. 481, 490-91, 650 A.2d 504 (1994) (adopting under its own antidiscrimination statute the burden shifting form of analysis for mixed-motive cases).” (Emphasis added.) Levy v. Commission on Human Rights & Opportunities, supra, 236 Conn. 106-107.
In the present case, the defendant claims that it rejected Hanson and Roper as tenants on the basis of: (1) its minimum income policy; and (2) its objections to the provisions of section 8 leases. Even if the majority is correct that § 46a-64c does not permit a landlord to reject a prospective tenant on the basis of objections to the provisions of section 8 leases,2 under the disparate *803treatment mixed-motive analysis,3 the defendant may avoid liability for its actions by establishing that it would have rejected Hanson and Roper even if they had not been section 8 housing assistance recipients. Levy v. Commission on Human Rights & Opportunities, supra, 236 Conn. 106; see also Price Waterhouse v. Hopkins, supra, 490 U.S. 258; Mt. Healthy City Board of Education v. Doyle, supra, 429 U.S. 287. In the present case, it is undisputed that the defendant had a longstanding policy of rejecting all applicants whose gross *804weekly income was less one month’s rent. It is also undisputed that neither Hanson’s nor Roper’s income met the defendant’s minimum standard. Furthermore, the trial court concluded that there was no evidence whatsoever to suggest that the defendant’s reliance on its minimum income policy to justify its rejection of Hanson and Roper was pretextual. In my view, the evidence does not permit a conclusion that the defendant would not have made the same decisions if the applicants had not been section 8 housing assistance recipients. Because the evidence does not permit a conclusion that the defendant discriminated against Hanson and Roper because of the source of their income— as opposed to the amount of their income — I would conclude that the defendant’s actions were not violative of § 46a-64c. I therefore respectfully dissent.

 General Statutes § 46a-64c provides in relevant part: “(a) It shall be a discriminatory practice in violation of this section:
“(1) To refuse to sell or rent ... a dwelling to any person because of . . . lawful source of income ....
“(2) To discriminate against any person in the terms . . . of . . . rental of a dwelling . . . because of . . . lawful source of income ....
“(b) . . . (5) The provisions of this section with respect to the prohibition of discrimination on the basis of lawful source of income shall not prohibit the denial of full and equal accommodations solely on the basis of insufficient income. . . .”


 Because I would conclude that the defendant’s rejections of Hanson and Roper on the basis of the its minimum income policy does not violate § 46a-64c, I would not address the commission’s claim that the defendant’s rejections of Hanson and Roper on the basis of its objections to certain terms of a section 8 lease is violative of § 46a-64c.
Furthermore, if I were to address the commission’s claim that the defendant’s rejection of the applicants on the basis of its objections to certain terms of a section 8 lease, I would utilize the pretext/McDonnell DouglasBurdine analytic model, rather than the attenuated statutory construction employed by the majority. Neither the language nor the legislative history of § 46a-64c provides any indication that the legislature intended that § 46a-64c require landlords to accept, under all circumstances, any and all terms that the federal government imposes upon section 8 leases. I am not persuaded, moreover, that the legislature’s subsequent failure to enact legislation specifying that § 46a-64c does not require landlords to accept such terms compels a conclusion to the contrary. During the committee hearing on the proposed, but never enacted, legislation, Representatives Richard Tulisano and Douglas Mintz vigorously argued that § 46a-64c does not require landlords to accept the terms of section 8 leases. See, e.g., Conn. Joint Standing Committee Hearings, Judiciary, Pt. 1, 1991 Sess., pp. 276-78. It also seems to me that, in light of the fact that none of the other enumerated “[l]awful source[s] of income”; see General Statutes § 46a-63; imposes lease obligations upon landlords, the legislature’s familiarity in 1985, with the *803federal section 8 program is not an adequate foundation for a conclusion that in enacting P.A. 89-288 in 1989, the legislature in fact intended that landlords be required to accept any and all terms the federal government imposes upon section 8 leases.
The commission’s claim that the defendant’s rejections of Hanson and Roper on the basis of certain objections to the terms of section 8 leases is violative of § 46a-64c is, in fact, simply a disparate treatment claim. In my view, the pretext/McDonnell Douglas-Burdine model, rather than an attenuated statutory construction, is the proper framework for analysis of such claims.


 The commission apparently did not raise an adverse or disparate impact claim with respect to the defendant’s minimum income requirement or its objections to the security deposit provisions of a section 8 lease. Facially neutral practices, such as the defendant’s minimum income policy and its security deposit policy, properly are analyzed under the disparate impact model set. forth in Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 658-59, 109 S. Ct. 2115, 104 L. Ed. 2d 733 (1989). “In order to prevail on a disparate impact claim, a plaintiff must initially establish a prima facie case of discrimination. A plaintiff makes such a showing by first, pointing out the specific . . . practice it is challenging and then demonstrating that the challenged . . . practice caused a significant disparate impact on a protected group.” Equal Employment Opportunity Commission v. Joint Apprenticeship Committee, 164 F.3d 89, 95 (2d Cir. 1998). “[Tjhe disparate impact analysis does not end once Hie plaintiff has established a prima, facie case. Instead, the case shifts to the defendant to show a business justification for the challenged . . . practice. At this phase, the defendant carries the burden of production. The ultimate burden of persuasion, however, remains at all times with the plaintiff. ... If the defendant succeeds in producing evidence showing a business justification for the challenged . . . practice, Hum the plaintiff must persuade the fact finder that other tests or selection devices would also serve the defendant’s legitimate . . . goals without producing a similarly undesirable disparate effect.” (Citations omitted.) Id., 98-99.